        Case 6:21-cv-00153-ADA Document 19-2 Filed 04/15/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                     )
 BRAZOS LICENSING AND                            )
 DEVELOPMENT,                                    )   Civil Action No. 6:21-cv-00153-ADA
                      Plaintiff,                 )
                                                 )   Hon. Alan D. Albright
        v.                                       )
                                                 )   JURY TRIAL DEMANDED
 NETGEAR, INC.,                                  )
                                                 )
                               Defendant.        )


       [PROPOSED] ORDER GRANTING DEFENDANT NETGEAR’S MOTION
       TO DISMISS FOR IMPROPER VENUE, OR, IN THE ALTERNATIVE, TO
           TRANSFER TO THE NORTHERN DISTRICT OF CALIFORNIA


       The Court has considered Defendant NETGEAR, Inc.’s Motion to Dismiss for Improper

Venue, Or, In the Alternative, to Transfer to the Northern District of California (the “Motion”) and

all related arguments and filings related to the Motion. The Court is of the opinion that the Motion

should be GRANTED.

       IT IS THEREFORE ORDERED that

       _____: NETGEAR, Inc.’s Motion to Dismiss for Improper Venue is GRANTED.

       _____: NETGEAR, Inc.’s Motion to Transfer to the Northern District of California in the

       interests of justice under § 1406 because venue is improper is GRANTED.




SO ORDERED this ______ day of __________, 2021.


                                                     ___________________________
                                                     Hon. Alan D. Albright
                                                     United States District Court
